UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY MALLOY,
                             Plaintiff,
                      -against-                                         19-CV-7906 (CM)

BARRY, Correctional Officer; JOHN DOE(S),                                    ORDER
Correctional Officer(s),
                             Defendants.


COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff filed this action pro se. On October 7, 2019, the Court dismissed the complaint

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). On October 8, 2019, the Court received two documents from Plaintiff: (1) a letter

requesting that the Court send him “Notice of Motion Instructions to service upon the Court and

Defendant(s),” ECF No. 9, and (2) an application for the court to request pro bono counsel, ECF

No. 10.

          Because the Court dismissed Plaintiff’s complaint and the action is closed, his requests

are denied as moot.

                                           CONCLUSION

          Accordingly, Plaintiff’s requests (ECF Nos. 9, 10) are denied as moot.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket.

          Plaintiff’s case in this Court under ECF 1:19-CV-7906, 2 is closed.

          Plaintiff remains barred from filing any future federal civil action in forma pauperis

while in custody, unless he is under imminent threat of serious physical injury. See 28 U.S.C.

§ 1915(g).
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 9, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
